April 13, 1909. The opinion of the Court was delivered by
The facts in this case are fully set out in the circuit decree. The defendant did not appear at the reference or at the trial in the Circuit Court. But there can be no doubt of the correctness of the conclusion of Judge Dantzler, that defendant was guilty of a fraudulent appropriation of plaintiff's one-half of the crops made by defendant on plaintiff's land under a share crop contract; and that the value of the property so appropriated was seven hundred and sixty-eight dollars and fourteen cents. The only real issue made by the appeal is, whether the Circuit Judge erred in decreeing that the plaintiff have leave to issue an execution for the arrest of the defendant. *Page 437 
Before reaching this question, however, it is necessary to dispose of a motion made by plaintiff to dismiss the appeal, on the ground that the defendant had not given notice of intention to appeal within ten days after notice of the filing of the decree. The decree was filed out of term time, and, therefore, the ten days allowed to defendant to serve notice of intention to appeal did not commence to run until notice of the filing of the decree. Plaintiff's counsel mailed notice of the filing of the decree to the defendant and his attorney separately, on 1st day of October, 1907, under secs. 410 and 411 of the Code of Procedure, which provide: "Service by mail may be made where the person making the service and the person on whom it is to be made reside in different places, between which there is a regular communication by mail."
"In case of service by mail, the paper must be deposited in the postoffice, addressed to the person on whom it is to be served, at his place of residence, and the postage paid."
The notice of intention to appeal was not served until 30th November, 1907. There is no doubt of the mailing of the notice as required by statute, but the defendant and his attorney, Mr. Sharpe, submit affidavits that neither of the notices was received.
The important question is, whether a party in such case is absolutely bound by the mailing of the notice to him though he fails to receive it, and is thus shut out from his right of appeal. The point is not free from difficulty. There is strong reason for holding that the notice of the filing of the decree is not essential to the exercise of the right of appeal, for both parties might, without hardship, be held bound to take notice of the filing of the decree as an act taking place in a public office. Indeed, looked at from the technical legal standpoint, we think this the true view of the matter. Still, the law contemplates that the losing party may rely on notice of the decree from the successful party, and we can not think it was the intention to conclude the rights of a *Page 438 
party by holding him bound by a notice mailed to him but not received, where no injury has resulted to the other party and the rights of third parties have not intervened. Service by mail in the manner required by the statute is good service, and all judgments and other completed legal proceedings resting thereon will be binding. Even in the course of the proceedings, without a showing of injury to the adverse party, the service by mail in accordance with the statute will be regarded complete, and the party so served will not be relieved against the very strong presumption, except on clear proof that he was taken by surprise. There is no reason to doubt Mr. Sharpe's affidavit that notice failed to reach him. We have more hesitation in crediting the defendant's affidavit, because of the very bad light in which he appears throughout the case. Nevertheless, as the plaintiff has lost no substantial right, we have concluded, though with hesitation, to regard the presumption of the receipt of the notice overcome by defendant's sworn statement that it did not reach him. The motion to dismiss the appeal is refused.
The portion of the decree involved in the appeal adjudges: "That the plaintiff have leave forthwith to issueca sa, or execution against the person of the defendant in accordance with secs. 200 and 308 of the Code of Civil Procedure of 1902, for the arrest of the defendant for fraudulently obtaining and procuring the assignment to himself of the lease and demise of the Blackville Road Plantation for the purpose of depriving plaintiff of the use thereof and benefits thereunder, and for fraudulently taking, detaining or disposing of plaintiff's one-half of all crops raised upon the Blackville Road Plantation during the year 1904; and that said defendant be forthwith imprisoned in the county jail of Lexington county, until said judgment of seven hundred sixty-eight and 14-100 dollars, and costs, are paid, or until he be otherwise discharged in *Page 439 
accordance with the provisions of law in such cases made and provided."
The defendant contends that it was error to provide in the decree for an execution against the person of the defendant; first, because such an execution could not be issued against the defendant until he had been afforded an opportunity to show cause why the execution should not issue for his arrest; and second, because the statute requires that execution against the person can be issued only after a return of execution against his property, unsatisfied in whole or in part.
The first ground is untenable. The action, as clearly appears by the complaint, was for the fraudulent misapplication and embezzlement by the defendant of plaintiff's property, and, therefore, it fell under subdivision 1 of sec. 200 of the Code of Procedure, which permits the arrest of the defendant in such case. Section 307 of the Code of Procedure provides: "If the action be one in which the defendant might have been arrested, as provided in sec. 200 and sec. 202, an execution against the person of a judgment debtor may be issued to any county within the jurisdiction of the Court, after the return of an execution against his property unsatisfied in whole or in part. But no execution shall issue against the person of a judgment debtor, unless an order of arrest has been served, as in this Code of Procedure provided, or unless the complaint contains a statement of facts showing one or more of the causes of arrest required by sec. 200." This section of the Code evidently means that execution against the person may be issued without a rule to show cause, when the defendant already had notice of the cause of action and the relief asked from the complaint served on him, and has had opportunity at the trial to show why the allegations of fraudulent misappropriation or embezzlement are not well founded, and why the relief asked should not be granted. The case of Kennesaw Mills v. Walker, 19 S.C. 112, is *Page 440 
relied on by defendant as opposed to this conclusion. But that was a case of contempt under supplementary proceedings, involving different facts and principles of law.
The second point is more serious. Section 308 of Code of Procedure specifies the terms in which an execution against the person shall issue, but the condition on which it may issue is fixed by sec. 307, above quoted. The latter section in providing that it may issue "after the return of an execution against his (the judgment debtor's) property unsatisfied in whole or in part," clearly indicates that it may not issue until such return of an execution against his property. Indeed, there is no other statutory authority than sec. 307 for issuing an execution against the person, and hence such an execution can be issued only when the terms of the statute have been met. There was no return of an execution against the property of defendant, unsatisfied in whole or in part. At the argument it was insisted that the defendant had gone into bankruptcy and that bankruptcy was equivalent to a nulla bona return of an execution against the property of the bankrupt. This point, however, cannot be considered, as it does not appear from the case for appeal that the defendant is a bankrupt.
The judgment of this Court is, that the judgment of the Circuit Court be modified so as to provide for the issuing of an execution against the property of the defendant, and for an execution against his person in the terms provided by the statute, and stated in the circuit decree, in case the execution against the property of the defendant be returned unsatisfied in whole or in part. *Page 441